The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 16-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, it is not clear if the flowcell is formed/included within the waveguide or if the flowcell is formed on the waveguide so that it forms a wall of the flowcell.  Since figures 1 and 4 appear to show the latter structure, examiner will treat the flowcell as being formed on the waveguide so that the waveguide forms a wall of the flowcell.  It is also not clear if the first and second transverse grating couplers are embedded in the waveguide or the flowcell.  It is also not clear it the “accommodating an electrolyte that receives a sample of biological fluid” language is requiring the presence of an electrolyte in the flowcell or is simply stating the capability of the flowcell to accommodate an electrolyte that receives a biological sample.  Claim 1 is drawn to a device but includes a multitude of functional language which does not provide any structural limitation to the device.  It is not clear if the reporter antibody is required since it appears to be part of the functional language.  For examination purposes, examiner presents the following claim language to show how claim 1 is being treated structurally.  

A molecular recognition device comprising:
a flowcell for accommodating an electrolyte and receiving a sample of a biological fluid,
an at least partially transparent wave guide adjacent to the flowcell, the waveguide comprising a substrate supporting a transition layer, the transition layer forming a path to guide light therethrough, an electrode deposited on the transition layer and forming an interior surface of the flowcell for modulating an electric potential within the flowcell,
the waveguide further comprising first and second transverse grating couplers embedded between the substrate and the transition layer for respective entry and egress of light into and from the transition layer, 
a capture antibody immobilized on the electrode for binding to an analyte, and
optionally, a reporter antibody labeled with an electroactive species capable of binding with the analyte when bound to the capture antibody to form a redox probe within the flowcell capable of transferring electrons to the electrode.   
If applicant wants claim 1 to require the reporter antibody, the optionally language would need to be removed from the above example.  
Because claim 1 is directed to a device or an apparatus, examiner has eliminated functional language that, while it may describe how the device functions, does not limit the device components and/or structure.   A big reason that the functional language is not limiting on the structure is because there is not structure capable of producing and/or modulating an electric field within the flowcell.  
With respect to claim 4, claim 1 has language that appears to require that the reporter antibody is labeled with the electroactive species, thus it is not clear if the “capable of binding to the reporter antibody” language in claim 4 is of a scope that is greater than claim 1 because it includes electroactive species that are not bound to and/or associated with the reporter antibody as a label or if the language refers to a capability of the electroactive species while it is bound to and/or associated with the reporter antibody as a label.  For examination purposes, examiner will treat the language as at least including scope that is outside of the scope of claim 1.  
In claims 6, it is not clear how the sample enters the waveguide through a sample entry port.  Does the waveguide have structure that the sample can enter the waveguide or is the claim lacking structure such as a flowcell with a sample entry port that allows a sample to contact the waveguide?  Since the later is what the figures appear to show, examiner will treat the claim as requiring that type of structure.  As with claim 1, it is not clear if the reporter antibody is required (the reporter antibody is only found in functional language that is not structurally limiting).  In claim 6, it is not clear if the voltage supplier is connected to the electrode or some other structure that allows it to modulate electric potential within the flowcell.   and 11 also fails to define structural relationships between the various layers/components that make up the waveguide similar to that explained above for claim 1.   All other claims depend from at least one of the claims for which an explanation of clarity problems is given above and fail to correct the noted clarity problems.  
Claim 8 has a problem similar to claim 4 and will be treated in a similar manner for examination purposes.  
With respect to claims 17 and 19, it is not clear if there is a required order/structural relationship between the two claimed films and the substrate and electrode.  Is one of the layers required to be next to the electrode or can either of the layers be next to the electrode?  This question comes because the figures show a definite ordering of the layers and examiner did not readily see language disclosing that the order is not critical to the device functioning.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 4-5 and 8-9 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 5 provide a further definition of the electroactive species. However, claim 1 does not positively recite the electroactive species as a structural element of the device (it is part of non-limiting functional language as explained above).  Thus the limitation of claim 4 fails to further limit the structure of claim 1 because the “capable of binding to the reporter antibody” language in claim 4 appears to be of a scope that is greater than claim 1 as explained above.  Claims 8 and 9 are similar to claims 4 and 5.  They have a similar problem with respect to claim 6 and therefore fail to provide a further structural limitation of claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dunphy in view of Rodriguez (newly cited and applied) or Yeung (newly cited and applied) and further in view of Freeman (newly cited and applied), Xia (newly cited and applied) or Zuo (newly cited and applied) and finally in view of Fitch, Gollmer or Felgentrager.  
In the paper Dunphy teaches an electroactive integrated optical waveguide system for ultrasensitive spectroelectrochemistry of adsorbates.  Figure 1 show that the structure of the waveguide includes a borosilicate substrate supporting a composite transition layer with a first layer of corning 7059 glass having an index of refraction of 1.56 contacting the substrate and a second silica layer having an index of refraction of 1.46 thereon with and electrode deposited on the silica layer.  The paragraph bridging pages 3088 and 3089 teaches that the second silica layer has two purposes: 1)adjusting the fraction of total power in the ITO layer and 2) preventing ion diffusion into the ITO layer during annealing.  The device also has first and second transverse grating couplers embedded between the substrate and the first layer of the transition layer for entry of a light beam from a light source into the waveguide and egress of light from the waveguide (also see the first two paragraphs of the experimental section on page 3087).  The last paragraph on page 3087 and the first paragraph on page 3088 teach that the waveguide was coupled to a flowcell having ports for electrodes and luer fittings for exchanging solutions within the flowcell.  The first paragraph on page 3088 also teaches a potentiostat and other electrical connections to control the potential of the electrode that is part of the waveguide.  The second paragraph on page 3088 describes how data was collected during the various experiments.  The fourth paragraph on page 3088 teaches that KCl was used as the supporting electrolyte as well as the cycling of potential over the potential region of interest.  Highly sensitive spectroelectrochemistry of adsorbed films on ITO was demonstrated with the electroactive integrated optical waveguide (EA-IOW).  The EA-IOW, a single-mode planar waveguide coated with an ITO layer, is ~104-fold more sensitive to changes in absorbance occurring during electrochemical events versus a single-pass transmission spectroelectrochemical experiment, as demonstrated by reduction of surface-adsorbed methylene blue.  Furthermore, the EA-IOW is selective to near-surface events, as it is relatively insensitive to absorbance by solutions of dissolved chromophores at <1 mM.  The EA-IOW is also used to monitor the formation of Prussian Blue during the reduction of ferricyanide, an event that is not easily followed using current-detected cyclic voltammetry, due to interfering faradaic and non-faradaic electrochemical events.  The optical background of the EA-IOW is potential-dependent and is explained by ion diffusion into the ITO and by voltage-dependent changes in optical constants for the material.  Finally, the high sensitivity of the EA-IOW (relative to other evanescent-field-based spectroelectrochemical techniques) is discussed in terms of its design.  Figure 3 with its associated discussion shows data for methylene blue measured with the device.  The conclusion on page 3094 teaches that the EA-IOW has been shown to be a powerful device for the spectroelectrochemical characterization of ultrathin surface-adsorbed materials.  Electrochemical events involving molecules at less than 1% of an equivalent monolayer are easily monitored, without interference from non-faradaic events.  The information gained can be used to determine quantitative and qualitative characteristics of the adsorbed film.  The utility of the EA-IOW approach could be significantly enhanced by developing a broadband coupling system for true multiwavelength EA-IOW measurements.  Dunphy does not teach the use of a capture agent bound to the electrode or a reporter antibody labeled with an electroactive species in the device and method.  
In the paper Rodriguez teaches a capture agent bound to an ITO electrode for use during impendence spectroscopy.    Pages 2-3 of the supplementary material teach how the capture agent was coupled to the ITO electrode surface.  
In the paper Yueng teaches a capture agent bound to an ITO electrode (immobilized probe) for use during PCR procedures.    The last full paragraph on page 364 teaches how the probe was immobilized on the ITO electrode surfaces.  
In the paper Freeman teaches self-assembly of supramolecular aptamer structures for optical or electrochemical sensing.  The self-assembly of labeled aptamer sub-units in the presence of their substrates provides a method for the optical (fluorescence) or electrochemical detection of the substrate.  For electrochemical detection, one of the sub-units, a thiolated aptamer capture sub-unit, is assembled on an Au electrode.  A Methylene Blue-labeled reporter sub-unit binds to the surface-confined fragment in the presence of and analyte, cocaine.  See scheme 3 on page 654 and its associated description.  The amperometric response of the system allows the detection of cocaine with a detection limit of 1 X 10-5 M.  Figure 3 shows linear sweep voltammograms corresponding to the analysis of variable concentrations of cocaine.  The approach is generic and can be applied to other substrates, e.g. adenosine triphosphate (see the supplementary information showing similar results for ATP).  
In the paper Xia teaches an electrochemical supersandwich assay for sensitive and selective DNA detection in complex matrices.  In a traditional sandwich assay (see figure 1 and its associated discussion), a DNA target hybridizes to electrode immobilized capture agent followed by the target analyte hybridizing a single copy of the signal probe (a reported antigen labeled with electroactive methylene blue).  They modified the signal probe containing a methylene blue (a redox moiety) label to also have a “sticky end.”  When a DNA target hybridizes this signal probe, the sticky end remains free to hybridize another target leading to the creation of a supersandwich structure containing multiple labels.  This leads to large signal amplification upon monitoring by voltammetry (see figures 2 and 3).  
In the paper Zuo teaches high specificity, electrochemical sandwich assays based on single aptamer sequences and suitable for the direct detection of small-molecule targets in blood and other complex matrices.  Figure 1 shows the electrochemical sandwich assay approach based on single aptamer sequences and capable of detecting small molecule targets (see the top part of the figure).  The sensor is predicated on the observation that, when split into two fragments most, if not all, aptamers will dissociate.  Target binding, however, will stabilize their associated, native conformation, leading to a large increase in faradaic current when target is present (see the bottom part of the figure).  To demonstrate this approach, they fabricated sensors against the targets cocaine and ATP.  In the absence of the methylene blue modified 3′ fragment, neither sensor exhibited any significant faradaic current.  After addition of the relevant methylene blue modified 3′ fragment a small faradaic current was observed, presumably due to interactions between the two fragments that occur even in the absence of the target.  After addition of the specific target molecule, however, they observed an ∼600% increase in faradaic current for the cocaine sensor and an ∼400% increase for the ATP sensor (both targets at 4 mM).  As shown, both sensors are readily regenerated via a 30 second rinse with distilled, room-temperature water (see figure S1).  
In the paper Fitch teaches Electroactive planar waveguide (EAPW) instrumentation was used to perform potential modulated absorbance (PMA) experiments at indium tin oxide (ITO) electrodes coated with 0-, 300-, 800-, and 1200-nm-thick SWy-1 montmorillonite clay.  PMA experiments performed at low potential modulation monitor mass transport events within 100 nm of the ITO surface and, thus, when used in conjunction with cyclic voltammetry (CV), can elucidate charge transport mechanisms. The data show that at very thin films electron transfer is controlled by electron hopping (sensitive to the anion species in the electrolyte) in an adsorbed Ru(bpy)32+ layer.  As the thickness of the clay film grows, electron transfer may become controlled by mass transfer of Ru(bpy)32+ within the clay film to and from the electrode surface, a mechanism that is affected by the swelling of the film.  Film swelling is controlled by the cation of the electrolyte.  Films loaded with Ru(bpy)32+ while being subjected to evanescent wave stimulation demonstrate a large hydrophobic layer.  The growth of the hydrophobic layer is attributed to the formation of Ru(bpy)32+*, which has negative charge located at the periphery of the molecule enhancing clay/complex repulsion.  The results suggest that the structure of the film and the mechanism of charge transport can be rationally controlled.  Simultaneous measurements of the ingress of Ru(bpy)32+ into the clay film by CV and PMA provide a means to determine the diffusion coefficient of the complex.  See at least figure 1 and its associated discussion for an explanation of the operating principles.  
In the paper Gollmer teaches a set of symmetric methylene blue derivatives that exhibit effective bacteria photokilling.  This study focuses on the structure–response relationship of symmetrically substituted phenothiazinium dyes.  Four hydrophilic derivatives with the ability of additional hydrogen bonding (5, 6) or additional electrostatic interaction (3, 4) were synthesized, photophysically characterized and compared to the parent compound methylene blue (MB, 1) and a lipophilic derivative (2) without additional coordination sites.  Derivative 5 was most effective against Gram-positive Staphylococcus aureus and Gram-negative Escherichia coli reaching a maximum photodynamic efficacy of >5log10 steps (≥99.999%) of bacteria killing in 10 minutes (5 μM, 30 J cm−2) without inherent dark toxicity after one single treatment with the incoherent light source PDT1200 (λmax = 660 nm, 50 mW cm−2).  Interestingly, one derivative with two additional primary positive charges (3) showed selective killing of Escherichia coli (5 μM, 30 J cm−2, 4log10 steps inactivation (≥99.99%)) and no antimicrobial effect on Staphylococcus aureus.  This might allow the development of a new generation of photosensitizers with higher antimicrobial efficacy and selectivity for future applications.  Figure 1 shows chemical structures of the compounds investigated (2–6) in comparison to the lead compound MB 1.  
In the paper Felgentrager investigated photodynamic inactivation of bacteria (PIB) by efficient singlet oxygen photosensitizers as a beneficial alternative to antibiotics in the struggle against multiresistant bacteria.  Phenothiazinium dyes belong to the most prominent classes of such sensitizers due to their intense absorption in the red-light region (𝜆abs, max ca. 600–680 nm, 𝜀 > 50000 L mol−1 cm−1), their low toxicity, and their attachment/penetration abilities.  Except simple substituents like alkyl or hydroxyalkyl residues, nearly no modifications of the phenothiaziniums have been pursued at the auxochromic sites.  By this, the properties of methylene blue derivatives and their fields of application are limited; it remains unclear if their potential antimicrobial efficacy may be enhanced, also to compete with porphyrins.  They prepared a set of six mainly novel methylene blue derivatives with the ability of additional hydrogen bonding and/or additional cationic charges to study the substituents' effect on their activity/toxicity profiles and photophysical properties.  Direct detection of singlet oxygen was performed at 1270 nm and the singlet oxygen quantum yields were determined.  In suspensions with both, Gram-positive and Gram-negative bacteria, some derivatives were highly active upon illumination to inactivate S. aureus and E. coli up to 7 log10 steps (99.99999%) without inherent toxicities in the non-irradiated state.  Figure 1 shows the compounds investigated (1–6) in comparison to the lead compound methylene blue (MB, 7).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Dunphy structure and method to incorporate a sandwich format in which a capture probe is immobilized on the electrode and a reporter antigen labeled with electroactive substances such as the methylene blue as taught by Freeman, Xia or Zuo or its derivatives as taught by Felgentrager or Gollmer or the Ru(bpy)32+ of Fitch because Rodriguez and Yeung show that those of ordinary skill in the art would have been capable of immobilizing a capture agent to the ITO electrode of Dunphy and Dunphy clearly shows that electroactive species such a methylene blue under similar electric field modulation have an enhanced detection sensitivity and Fitch shows that Ru(bpy)32+ is also known for electroactive electrodes and Felgentrager or Gollmer show that methylene blue derivatives would have been expected to behave in a manner similar to the parent compound and may also have some advantages over the parent methylene blue compound.  
Claim(s) 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dunphy in view of Rodriguez or Yeung and further in view of Freeman, Xia or Zuo and finally in view of Fitch, Gollmer or Felgentrager as applied to claims 1 or 6 above, and further in view of Aslan (Thin Solid Films 2010, newly applied).  Dunphy does not teach the use of Al2O3 in the transfer layer.  
In the paper Aslan reported low-loss single-mode integrated optical waveguides in the near ultra-violet and visible spectral regions with aluminum oxide (Al2O3) films using an atomic layer deposition (ALD) process.  The first two paragraphs of the introduction on pages 4935-4936 teach that the requirement of high sensitivity and extremely low limit of detection in biological and chemical sensors has directed the attention of several researchers to use single-mode integrated optic waveguides in place of attenuated total reflection elements; sensitivity enhancements of about five orders of magnitude are possible in single-mode integrated optic devices when compared to direct transmission measurements.  For these integrated optic applications and others, the guiding film must have very low propagation loss, which then requires excellent surface quality of the guiding film and substrate, high homogeneity in the film to avoid scattering, and low residual absorption in the spectral region of interest.  In order to reach those conditions, a proper material and fabrication process are needed to deliver waveguide-quality films.  Because of their high refractive index in the visible wavelength region, metal oxides (e.g. HfO2, Ta2O5, ZrO2, Nb2O5, and Corning glass 7059) are widely used as waveguide-based biological and chemical sensors.  In addition, metal oxides typically provide a chemically tunable interface as they have surface properties (e.g. surface charge density) that can be conveniently modified by changing pH level of the aqueous solution covering the waveguide film.  Many intrinsic transition bands of biological materials (proteins, DNA, lipid bilayers, etc.) are located in the near ultra-violet (UV) region, and thus several potential applications of integrated optic waveguides as biological and chemical sensors reside in this spectral band.  However, usual optical waveguides and their associated fabrication processes fail to reach adequate optical performance in this spectral region.  It is highly needed to develop integrated optic devices that have adequate performance at shorter wavelengths than the usual infra-red (IR) and visible spectral regions.  To reach optical waveguides with low-loss and high refractive index in the UV spectral region, a highly transparent material with a proper deposition process is required.  For this purpose, aluminum oxide (or alumina, Al2O3) is a natural candidate to achieve those requirements.  Alumina is an important material used in many bulky optical components because of its high transparency from the near-UV to the near infra-red regions.  In addition, alumina thin films have also been used in integrated optic applications as optical waveguides for the telecommunication window around the 1.5-µm band.  However, typical alumina films from traditional fabrication techniques fail to reach adequate low propagation losses in the UV region.  Propagation loss in optical waveguides is generally affected by four major defects in the guiding structure: discrete defects in the film (such as porosity, bubbles, or particles), surface roughness (either in the film or substrate), intrinsic absorption, and imperfect stoichiometry in the film.  Many of these defects can be related to the deposition processes.  Figure 2 shows a deposited structure including in-coupling and out-coupling gratings.  Alumina films were deposited on glass and fused silica substrates by the ALD process at substrate/chamber temperatures of 200 °C and 300 °C.  Transmission spectra and waveguide measurements were performed for alumina films with thicknesses in the range of 210–380 nm for the optical characterization.  Those measurements allowed the determine of optical constants (nw and kw), propagation loss, and thickness of the alumina films.  The experimental results from the applied techniques show good agreement and demonstrate a low-loss optical waveguide.  The alumina thin-film waveguides are well transparent in the whole visible spectral region and also in an important region of the UV; the measured propagation loss is below 4 dB/cm down to a wavelength as short as 250 nm.  The low propagation loss of these alumina guiding films, in particular in the near ultra-violet region which lacks materials with high optical performance, is extremely useful for several integrated optic applications.  In particular, the conclusion on page 4940 teaches that that group has already started exploiting the high quality of ALD-deposited alumina waveguides by incorporating them as part of a single-mode integrated optical waveguide platform for spectroscopic studies of surface-adsorbed protein sub-monolayers.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the Corning 7059 glass layer of the Dunphy device with an Al2O3 or alumina layer as taught by Aslan because of its ability to act as a low loss waveguide in spectral regions that the Corning 7059 glass is not suited for as taught by Aslan.  
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive.  In response to the amendments made, the previously applied rejections were modified as explained above.  In particular with respect to the rejections under different paragraphs of 35 U.S.C. 112, the changes to the claims solved some of the issue and created new issue.  However, with respect to the device and system claims, the changes failed to clearly set for the structure of these devices and also failed to change them in a manner that some of the dependent claim limitation provided a further limitation of that structure.  To show what examiner means by this and to give applicant in indication of the actual positively recited structural limitations are in claim 1, examiner has provided a sample claim as part of the explanation of the rejection above.  Thus the arguments have failed to overcome the rejections under different paragraphs of 35 U.S.C. 112.  
With respect to the obviousness rejection, the modifications are significant with the previous Hartman primary reference being withdrawn and replaced by the Dunphy secondary reference.  Thus arguments directed toward Hartman as the primary reference are moot and not persuasive.  Additionally the Bradshaw reference has been withdrawn.  Additionally, several references showing that the claimed capture antibody bound to the electrode which is capable of binding to an analyte and a reporter antibody labeled with an electroactive species that also binds to the analyte is known and used with the electroactive label being the methylene blue studied by Dunphy have been added to the rejection.  These references clearly show that the electroactive species can be near to the electrode rather than at the electrode and still provide a significant measurable signal.  For that reason one of ordinary skill in the art would have expected the measurements made by Dunphy to be capable of being made on these type of electroactive labeled structures.  Thus, the arguments are not persuasive.  
The declaration under 37 CFR 1.132 filed March 22, 2022 is moot with respect to the rejection of claims based upon Hartman in view of Dunphy or Bradshaw and further in view of Fitch, Gollmer or Felgentrager as set forth in the last Office action because that rejection has been withdrawn and replaced with a significantly modified rejection based on Dunphy as the primary reference.  The declaration is also insufficient to overcome the current rejection based on Dunphy as the primary reference since examiner has added several references showing that the claimed capture antibody, analyte and labeled reporter antibody structure is both known and expected to be useable to measure the presence of an analyte even though the electroactive species used as the label is only near to the electrode rather than at the electrode as was the case in Dunphy.  Additionally, Dunphy did not present a single example so that the structure of Dunphy is not limited to a particular structure to result in a working structure.  Thus modification of Dunphy is possible without changing the principle of operation.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to different structures to bring electroactive species close to electrodes for electrochemical analysis methods and different uses for hybrid waveguide/electrode structures, analysis with such structures and electroactive compounds.  Examiner notes that some are similar to the applied references in that they teach electrode immobilized capture antibodies for an analyte in combination with electroactive species labeled reporter antibodies.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797